 1                                                                                  JS-6
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     SANDRA COLLINS,                                CASE NO. 2:18−cv−224 AB (PLAx)
11                                                  [Hon. Judge Andre Birotte, Jr. Ctrm. 7B]
              Plaintiff,                            [Hon. Mag. Paul L. Abrams, Ctrm. 780]
12
     vs.
13                                                  ORDER RE: VOLUNTARY
     LOS ANGELES POLICE                             DISMISSAL THROUGH
14   DEPARTMENT; CITY OF LOS                        STIPULATION
     ANGELES; DOES 1 through 50,
15
              Defendants.
16
17
18         GOOD CAUSE HAVING BEEN SHOWN, and for the reasons set forth in the
19 Joint Voluntary Dismissal, the following is hereby ordered:
20         The action be dismissed in its entirely, against all parties, with prejudice.
21         Each party is responsible for its own costs and fees, waiving recovery of fees
22 and costs.
23
24 IT IS SO ORDERED.
25
26 Dated: October 3, 2019             ____________________________________
                                      ANDRE BIROTTE JR.
27                                    Judge of the United States District Court
28
                                                1
